Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pugh et al. (US 20210142497 A1)
Regarding claim 1, Pugh et al. discloses an electronic device that reprojects two-dimensional (2D) images to three- dimensional (3D) images, comprising: 
a memory (platform (e.g., 220) and/or system (e., 200) preferably stores data in and accesses data from one or more image repositories 241, one or more image metadata repositories 242, one or more sensor data repositories 243, one or more model repositories 244, one or more geometric model repositories 245, one or more training data repositories 247 and/or one or more application data repositories 246, but can additionally or alternatively interface with any other suitable repository, para. 0032) configured to store instructions; and 
a processor (one or more image processing engines, para. 0032) configured to execute the instructions to: 
propagate an intensity for at least one pixel of an image (para. 0185) based on a depth guide of neighboring pixels of the at least one pixel, wherein the at least one pixel is considered a hole ((e.g., have deleted pixels periodically “pulse” or “glow” to indicate deletion), para. 0185; the nearest pixel in the input image, fill the hole with its color and depth, para. 0187) during 2D to 3D image reprojection (color of replacement pixels represents a “ghost version” of the original pixels, by modifying the original replacement color in a manner to suggest deletion, such as adjusting the saturation, brightness or color of the replacement pixels, para. 0185); 
propagate a color for the at least one pixel based on an intensity guide of the neighboring pixels of the at least one pixel (color of replacement pixels represents a “ghost version” of the original pixels, by modifying the original replacement color in a manner to suggest deletion, such as adjusting the saturation, brightness or color of the replacement pixels, para. 0185); and 
compute at least one weight for the at least one pixel based on the intensity and color propagation (score vector can be determined for a pixel by multiplying (elementwise) the vector of probability scores (for that pixel) by a vector of weights (wherein each weight can be the same, the weights can be different, the weights can be based on information associated with the thresholds and/or otherwise determined), para. 0080).
Regarding claim 2, Pugh et al. discloses the electronic device of claim 1, wherein the depth guide is based on neighboring pixels with similar depths having similar intensities (para. 0135).
Regarding claim 3, Pugh et al. discloses the electronic device of claim 1, wherein the intensity guide is based on neighboring pixels with similar intensities having similar colors (para. 0135).
Regarding claim 4, Pugh et al. discloses the electronic device of claim 1, wherein the processor is further configured to execute the instructions to: 
integrate color information, for the at least one pixel based on the at least one weight, into the 2D to 3D image reprojection (determining depths by integrating depth maps(s), color images and normal map(s) can include: for each pixel in the input image depth map (e.g., 901): given a search window (region of neighboring pixels such as k×k, 3×3, 10×10, etc.), determining a dissimilarity weight using guidance image(s) between pixels i and j, para. 0135).
Regarding claim 5, Pugh et al. discloses the electronic device of claim 1, wherein the processor is further configured to execute the instructions to: 
combining the intensity of the at least one pixel and color elements of the color of the at least one pixel together for color pixels of the image, wherein the image is a 2D image (The ghosting color can be any suitable color that identifies a pixel as being associated with an object that has been deleted from the image. For example, the ghosting color can be a grey color, a black color, a color with less intensity as the original color, a lighter color, a darker color, a color with less contrast, a transparency grid pattern, a time-varying or animated pattern, or any suitable type of color that can be used to distinguish a replacement pixel from other pixels in the image, para. 0185).
Regarding claim 6, Pugh et al. discloses the electronic device of claim 5, wherein the processor is further configured to execute the instructions to: 
integrate the combined intensity of the at least one pixel and the color elements of the color of the at least one pixel into holes of an interim 3D image of the 2D image to obtain a final reprojected 3D image (determining depths by integrating depth maps(s), color images and normal map(s) can include: for each pixel in the input image depth map (e.g., 901): given a search window (region of neighboring pixels such as k×k, 3×3, 10×10, etc.), determining a dissimilarity weight using guidance image(s) between pixels i and j, para. 0135).
Regarding claim 7, Pugh et al. discloses the electronic device of claim 1, wherein a hole is a pixel without information (para. 0187) from a reference image being reprojected in 3D, and the electronic device comprises an augmented reality (AR) device or an extended reality (XR) device (see para. 0028).
Regarding claim 8, Pugh et al. discloses the electronic device of claim 7, wherein the electronic device is a head mounted device (HMD) (see para. 0028) connected with a wireless companion electronic device (one or more remote computing systems,, para. 0032).

9. A method of using a computing device that reprojects two-dimensional (2D) images to three-dimensional (3D) images, the method comprising: 
propagating, by the computing device, an intensity for at least one pixel of an image based on a depth guide of neighboring pixels of the at least one pixel, wherein the at least one pixel is considered a hole during 2D to 3D image reprojection;
propagating, by the computing device, a color for the at least one pixel based on an intensity guide of the neighboring pixels of the at least one pixel; and 
computing, by the computing device, at least one weight for the at least one pixel based on the intensity and color propagation.
Regarding claim 10, Pugh et al. discloses the method of claim 9, wherein the depth guide is based on neighboring pixels with similar depths having similar intensities (para. 0135).
Regarding claim 11, Pugh et al. discloses the method of claim 9, wherein the intensity guide is based on neighboring pixels with similar intensities having similar colors (para. 0135). 
Regarding claim 12, Pugh et al. discloses the method of claim 9, wherein method further comprises: integrating, by the computing device, color information, for the at least one pixel based on the at least one weight, into the 2D to 3D image reprojection.
Regarding claim 13, Pugh et al. discloses the method of claim 9, wherein the method further comprises: 
combining, by the computing device, the intensity of the at least one pixel and color elements of the color of the at least one pixel together for color pixels of the image, wherein the image is a 2D image; and integrating, by the computing device, the combined intensity of the at least one pixel and the color elements of the color of the at least one pixel into holes of an interim 3D image of the 2D image to obtain a final reprojected 3D image (The ghosting color can be any suitable color that identifies a pixel as being associated with an object that has been deleted from the image. For example, the ghosting color can be a grey color, a black color, a color with less intensity as the original color, a lighter color, a darker color, a color with less contrast, a transparency grid pattern, a time-varying or animated pattern, or any suitable type of color that can be used to distinguish a replacement pixel from other pixels in the image, para. 0185).  
Regarding claim 14, Pugh et al. discloses the method of claim 9, wherein a hole is a pixel without information from a reference image being reprojected in 3D, and the computing device comprises an augmented reality (AR) device or an extended reality (XR) device (see para. 0028).  
Regarding claim 15, Pugh et al. discloses the method of claim 14, wherein the computing device is a head mounted device (HMD) (see para. 0028) connected with a wireless companion electronic device (one or more remote computing systems,, para. 0032).
Claim 16, a non-transitory processor-readable medium, is rejected for the same reason as claim 1.
Claim 17, a non-transitory processor-readable medium, is rejected for the same reason as claims 2 and 3.
Claim 18, a non-transitory processor-readable medium, is rejected for the same reason as claim 4.
Claim 19, a non-transitory processor-readable medium, is rejected for the same reason as claims 5 and 6.
Regarding claim 20, Pugh et al. discloses the non-transitory processor-readable medium of claim 16, wherein a hole is a pixel without information (para. 0187) from a reference image being reprojected in 3D, and the computing device comprises an augmented reality (AR) device, an extended reality (XR) device (see para. 0028), or a head mounted device (HMD) connected with a wireless companion electronic device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J LETT/Primary Examiner, Art Unit 2677